EXHIBIT 10.27

 

 

ASSET PURCHASE AGREEMENT

 

by and among

 

MEDIFARM SO CAL, INC.,

 

TECH CENTER DRIVE MANAGEMENT, LLC

 

and

 

the Members of

 

TECH CENTER DRIVE MANAGEMENT, LLC

 

Dated as of September 13, 2017 

 



 

 

 



  1

   



 

APPENDICES

 



Appendix A

Definitions

Appendix B

Notices

EXHIBITS

Exhibit A

Form of Bill of Sale

Exhibit B

Form of Assignment & Assumption Agreement

Exhibit C

Form of Intellectual Property Assignment

Exhibit D

Form of Domain Name Assignment

Exhibit E

Form of Non-Competition Agreement

Exhibit F

Form of Escrow Agreement

Exhibit G

Form of Lease Assignment

SCHEDULES

Schedule 2.2(e)

Web Sites

Schedule 2.2(g)

Purchased Contracts

Schedule 2.5(a)

Current Liabilities

Schedule 3.4

Lists

Schedule 3.5(a)

Financial Statements

Schedule 3.5(b)

Business-Related Liabilities

Schedule 3.6

Material Changes

Schedule 3.7(a)

Taxes

Schedule 3.7(b)

State Tax Schedule

Schedule 3.9

Governmental Authorization

Schedule 3.12-1

Employees and Independent Contractors

Schedule 3.12-2

Employment Agreements

Schedule 3.14(c)

Top Five Suppliers/Vendors

Schedule 3.15(a)

Fixed Assets; Personal Property Leases

Schedule 3.16

Real Property

Schedule 3.17

Inventory

Schedule 3.19(a)

Licensed Proprietary Rights

Schedule 3.19(h)

Purchased Proprietary Rights

Schedule 3.21

Indebtedness

Schedule 5.6(b)

Terminated Employees Not Transferred



 



  2

   



 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of September 13,
2017, by and among TECH CENTER DRIVE MANAGEMENT, LLC, a California limited
liability company (the “Seller”), and each of the members and Affiliates of the
Seller listed on the signature page hereto (individually, a “Member” and
collectively, the “Members”), on the one hand, and MEDIFARM SO CAL, INC., a
California corporation (the “Buyer”), on the other hand.

 

Recitals

 

The Seller is engaged in the business of providing exclusive medical marijuana
dispensary management and operations services to 55 OC Collective, Inc. (“55
OC”), a licensed medical marijuana dispensary located at 2911 Tech Center Dr.,
Santa Ana, CA 92705 (the “Business”).

 

The Seller desires to sell, and the Buyer desires to purchase, all of the assets
of the Seller used in connection with the Business, for the consideration and on
the terms set forth herein.

 

Statement of Agreement

 

The parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS; CONSTRUCTION

 

1.1 Definitions. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings given to them in Appendix A.

 

1.2 Construction.

 

(a) The article and section headings contained in this Agreement are solely for
the purpose of reference and convenience, are not part of the agreement of the
parties, and shall not in any way limit, modify or otherwise affect the meaning
or interpretation of this Agreement.

 

(b) References to a “Section” or “Article” refer to the corresponding Section or
Article of this Agreement unless otherwise specified.

 

(c) Unless the context requires otherwise, the words “include”, “including” and
variations thereof mean without limitation, the words “hereof”, “hereby”,
“herein”, “hereunder” and similar terms refer to this Agreement as a whole and
not any particular section or article in which such words appear, and any
reference to a statute, regulation or law shall mean any statute, regulation or
law as in effect on the date hereof.

 

(d) Unless the context requires otherwise, words in the singular include the
plural, words in the plural include the singular, and words importing any gender
shall be applicable to all genders.

 

(e) Currency amounts referenced herein are in U.S. dollars.

 



  3

   



 

(f) References to a number of days refer to calendar days unless business days
are specified. Except as otherwise specified, whenever any action must be taken
on or by a day that is not a business day, then such action may be validly taken
on or by the next day that is a business day.

 

(g) All accounting terms used herein and not expressly defined herein shall have
the meanings given to them under United States generally accepted accounting
principles (“GAAP”).

 

ARTICLE II

 

PURCHASE, TERMS OF PAYMENT AND CLOSING

 

2.1 Purchase and Sale of Assets. On the Closing Date, the Seller shall, on the
terms and subject to the conditions of this Agreement and as of the Effective
Time, sell, convey, assign, transfer and deliver to the Buyer, and the Buyer
shall purchase, acquire and accept from the Seller, all of the Purchased Assets,
free and clear of all Liens, in exchange for payment of the Purchase Price.

 

2.2 Purchased Assets. For purposes of this Agreement, the term “Purchased
Assets” means all of the assets, rights and properties used or held for use by
the Seller in connection with the Business, including, without limitation, the
following assets, rights and properties, but excluding the Excluded Assets:

 

(a) all Fixed Assets of the Seller used by the Seller in connection with the
Business, including the Fixed Assets listed on Schedule 3.15(a);

 

(b) all fixtures, structures, signage and improvements erected or located at the
Real Property;

 

(c) all Inventories of the Seller used by the Seller in connection with the
Business;

 

(d) all Governmental Authorizations held by or issued or made available to the
Seller in connection with the Business and all pending applications therefor or
renewals thereof, to the extent transferable by their terms or under applicable
Legal Requirements;

 

(e) all Proprietary Rights used by the Seller in connection with the Business
(the “Purchased Proprietary Rights”), including the internet web sites used in
the Business and listed on Schedule 2.2(e) (the “Web Sites”), the Proprietary
Rights listed on Schedules 3.19(a), 3.19(b) and 3.19(d) and, to the extent
transferrable, all telephone, telecopy and email addresses and listings used by
the Seller in the Business;

 

(f) all Software of the Seller used by the Seller in the Business, including the
Software listed in Schedule 3.19(f);

 

(g) the Contracts of the Seller listed on Schedule 2.2(g) (the “Purchased
Contracts”), and all rights of any nature whatsoever arising out of all
Purchased Contracts;

 

(h) all Lists related to the Business, all files, records, documents, reports,
correspondence, data, plans, proposals and all other recorded knowledge of the
Seller, whether in written, electronic, visual or other form, and, subject to
Legal Requirements, copies of all personnel and other records of the Seller
related to the Business;

 



  4

   



 

(i) all claims and rights of the Seller in connection with or relating to the
Purchased Assets or the Assumed Liabilities, including all claims and rights of
the Seller against third parties relating to the Purchased Assets or the Assumed
Liabilities, whether choate or inchoate, known or unknown, contingent or
non-contingent; and

 

(j) the Business as a going concern and all of the goodwill associated with the
Business.

 

2.3 Excluded Assets. The Purchased Assets shall not include any of the following
assets, rights and properties of the Seller (the “Excluded Assets”), all of
which are excluded from the Purchased Assets and shall be retained by the
Seller: None.

 

2.4 Procedures for Non-Transferable Assets. If any Purchased Contracts or any
other property or rights included in the Purchased Assets are not assignable or
transferable either by virtue of the provisions thereof or under applicable
Legal Requirements without the consent of some other party or parties, the
Seller shall (a) use Commercially Reasonable Efforts to obtain, as soon as
reasonably possible after the Closing Date, any consents to assignment as are
reasonably requested by the Buyer that were not previously obtained and
(b) assign such Purchased Contracts or other property or rights included in the
Purchased Assets to the Buyer on the effective date for any such consent
obtained (and this Agreement shall not constitute an assignment of such
Purchased Contract or other property or rights until such consent is obtained),
subject to the other provisions of this Section 2.4. With respect to any
Purchased Contract or property or right included in the Purchased Assets for
which a necessary consent has not been obtained as of the Closing Date, if
requested by the Buyer, the Seller shall enter into any reasonable arrangement
with the Buyer that is designed to give the Buyer the practical benefits of such
property or right, without any additional cost to the Buyer or the Seller.

 

2.5 Assumed Liabilities. As of the Effective Time on the Closing Date, the Buyer
shall assume, take subject to and be solely liable for, and shall thereafter
timely pay and perform, only the following obligations and liabilities of the
Seller (the “Assumed Liabilities”): (a) all obligations and liabilities or any
kind or nature, whether absolute, contingent or accrued, known or unknown, of
the Seller arising after the Effective Time under the Purchased Contracts,
except for obligations of the Seller arising prior to the Effective Time under
the Purchased Contracts and liabilities for breaches thereof occurring at or
before the Effective Time.

 

2.6 Excluded Liabilities. Except for the Assumed Liabilities, neither the Buyer
nor any of its Affiliates shall assume, take subject to or be liable for any
liabilities or obligations of any kind or nature, whether absolute, contingent,
accrued, known or unknown, of the Business, arising prior to the Effective Time
(the “Excluded Liabilities”). The Seller shall pay and perform and shall cause
its Affiliates to pay and perform, on or before the date due, all Excluded
Liabilities.

 

2.7 Closing. The consummation of the transactions contemplated by this Agreement
(the “Closing”) will take place on the date hereof (the “Closing Date”) at 10:00
a.m. at the offices of the Buyer, or at such other time and place as shall be
mutually agreed upon by the parties; provided that the parties may agree that
the Closing will occur through the electronic transfer of documents and each
party may rely on each document sent electronically as an original. In the case
of a Closing by the electronic transfer of documents, each party agrees to
provide signed originals of such documents to the other parties hereto, as
applicable, as soon as reasonably possible following the Closing. The Closing
shall be effective as of 12:01 a.m. on the Closing Date (the “Effective Time”)
and all actions scheduled in this Agreement for the Closing Date shall be deemed
to occur simultaneously at the Effective Time.

 



  5

   



 

2.8 Closing Obligations. At the Closing:

 

(a) The Seller shall deliver to the Buyer:

 

(i) a bill of sale substantially in the form of Exhibit A attached hereto (the
“Bill of Sale”) executed by the Seller, conveying the Purchased Assets to the
Buyer;

 

(ii) an assignment and assumption agreement substantially in the form
of Exhibit B attached hereto (the “Assignment & Assumption Agreement”), executed
by the Seller, assigning to the Buyer the rights under the Purchased Contracts
(subject to Section 2.4);

 

(iii) separate assignments of all registered Marks and Copyrights included in
the Purchased Proprietary Rights substantially in the form of Exhibit C attached
hereto (the “Intellectual Property Assignment”), executed by the Seller;

 

(iv) domain name assignments for each Web Site substantially in the form
of Exhibit D (the “Domain Name Assignments”), executed by the Seller;

 

(v) a non-competition, non-disclosure and non-solicitation agreement
substantially in the form of Exhibit E attached hereto, executed by the Seller
and each Member (the “Non-Competition Agreement”);

 

(vi) an Escrow Agreement substantially in the form of Exhibit F attached hereto,
executed by the Seller and each Member (the “Escrow Agreement”);

 

(vii) an assignment of the lease related to the Real Property in the form
of Exhibit G attached hereto, executed by the Seller and the owner of the Real
Property (the “Lease Assignment”);

 

(viii) evidence satisfactory to the Buyer that all Governmental Authorizations
set forth in Schedule 3.3 have been obtained and not rescinded;

 

(ix) evidence satisfactory to the Buyer of the receipt of all consents required
for the purchase and assignment to the Buyer of the Purchased Contracts
hereunder;

 

(x) evidence satisfactory to the Buyer of the release of any Liens (other than
Permitted Liens) on the Purchased Assets;

 

(xi) evidence that the Seller is in existence under the laws of the State of
California; and

 

(xii) a certificate of an officer of the Seller certifying (A) that attached
thereto is a true and complete copy of the Seller’s certificate of formation and
all amendments thereto, certified by the Secretary of State of the State of
California, (B) that attached thereto is a true and complete copy of the
operating agreement of the Seller, as then in effect, (C) that attached thereto
is a true and complete copy of the resolutions adopted by the Manager of the
Seller authorizing the execution, delivery and performance of this Agreement and
the transactions contemplated hereby, and (D) as to the incumbency and
signatures of any of the Seller’s officers who shall execute documents at the
Closing or who have executed this Agreement.

 



  6

   



 

(b) The Buyer shall deliver to the Seller:

 

(i) the Purchase Price;

 

(ii) the Assignment & Assumption Agreement executed by the Buyer, pursuant to
which the Buyer shall assume the obligations of the Purchased Contracts and all
other Assumed Liabilities;

 

(iii) the Non-Competition Agreement, executed by the Buyer;

 

(vi) evidence that the Buyer is in existence under the laws of the State of
California; and

 

(vii) a certificate of an officer of the Buyer certifying (A) that attached
thereto is a true and complete copy of the Buyer’s certificate of formation and
all amendments thereto, certified by the Secretary of State of the State of
California, (B) that attached thereto is a true and complete copy of the
resolutions adopted by the board of the Buyer authorizing the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby, and (C) as to the incumbency and signatures of the Buyer’s officers who
shall execute documents at the Closing or who have executed this Agreement.

 

2.9 Purchase Price. At the Closing, and in consideration of the sale of the
Purchased Assets, the Buyer shall provide the Seller consideration (the
“Purchase Price”) consisting of (a) cash in an amount equal to Four Million
Dollars ($4,000,000), plus the value of the Seller’s inventory on the Closing
Date, (b) $2,300,000 of restricted shares of common stock of Parent (the “Common
Stock”) valued at the 30-day volume weighted average price (the “VWAP”) of the
Common Stock on the Closing Date, and (c) $700,000 of restricted shares of
Common Stock valued at the 30-day VWAP delivered to the Escrow Agent pursuant to
the terms of the Escrow Agreement attached hereto.

 

2.10 Manner of Payment. On the Closing Date, or as soon as reasonably
practicable thereafter, the Buyer shall (a) pay or cause to be paid the cash
portion of the Purchase Price, in cash or by wire transfer, to an account or
accounts that the Seller shall designate, and (b) cause the Common Stock portion
of the Purchase Price to be issued by the Parent’s transfer agent in book entry
form as directed by the Seller, in each case in writing to the Buyer at least
three (3) business days prior to the Closing Date. The Seller may direct the
Buyer to pay certain of the Seller’s obligations directly, which payments will
reduce the amount of the cash Purchase Price delivered to Seller by the amount
of such obligations. The shares of Common Stock held by the Escrow Agent shall
be released from escrow pursuant to the terms of the Escrow Agreement.
$858,690.01 of the cash portion of the Purchase Price will be delivered to the
Seller in cash by no later than September 15, 2017. The parties will adjust the
amount of such payment by the amount by which the value of the Seller’s
inventory on the Closing Date is greater than or less than $626,817.92.

 

2.11 Purchase Price Allocation. Within thirty (30) days after the Closing Date,
the Seller and the Buyer shall agree to an allocation of the Purchase Price plus
the Assumed Liabilities among the Purchased Assets. Such allocation is intended
to comply with the requirements of Section 1060 of the Code. The Seller and the
Buyer agree to file all income Tax Returns or reports, including IRS Form 8594,
for their respective taxable years in which the Closing occurs, to reflect such
allocation and agree not to take any position inconsistent therewith before any
Governmental Authority charged with the collection of any Tax or in any other
Proceeding.

 



  7

   



 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE MEMBERS

 

The Seller and each Member, jointly and severally, represent and warrant to the
Buyer that:

 

3.1 Organization; Good Standing. The Seller (i) is a limited liability company,
duly organized and validly existing under the laws of the State of California;
(ii) has all requisite power and authority to own, lease and operate the
properties and assets used in the Business and to conduct the Business as it is
presently conducted.

 

3.2 Authority; Enforceability. The Seller has the absolute and unrestricted
right, authority, power and capacity to (i) execute and deliver this Agreement
and each certificate, document and agreement to be executed by the Seller in
connection herewith (collectively, with this Agreement, the “Seller Documents”)
and (ii) perform its obligations hereunder and thereunder. The execution and
delivery of the Seller Documents and the consummation of the transactions
contemplated thereby have been duly and validly authorized by all necessary
action on the part of the Seller, including the approval of the Seller’s
Manager. This Agreement has been duly and validly executed and delivered by the
Seller and constitutes, and upon execution and delivery by the Seller of each
Seller Document to which it is a party, such Seller Document shall constitute,
the legal, valid and binding obligation of Seller, enforceable against it in
accordance with their terms, subject to the effect of bankruptcy, insolvency,
reorganization, arrangement and moratorium laws, and similar laws affecting
creditors’ rights and remedies generally and general principles of equity
(whether asserted in an action at law or in equity).

 

3.3 Consents and Approvals; No Violations. Neither the execution and delivery of
the Seller Documents by the Seller nor the performance of the Seller’s
obligations thereunder nor the consummation by the Seller of the transactions
contemplated hereby and thereby will: (a) conflict with or result in a breach of
the terms, conditions, or provisions of, (b) constitute a default under,
(c) result in a violation of, (d) result in the creation of any Lien on the
assets of the Seller or the equity of the Seller under or pursuant to, or
(e) require any Governmental Authorization, exemption or other action by or
declaration or notice to any third party or Governmental Authority pursuant to
(i) the certificate of formation or operating agreement or similar governance
documents of the Seller, (ii) any Purchased Contract, or (iii) any Legal
Requirement or Governmental Authorization.

 

3.4 Lists. The Lists within the Purchased Assets are described on Schedule 3.4,
and are located at the Real Property.

 



  8

   



 

3.5 Financial Statements.

 

(a) Schedule 3.5(a) contains the Seller’s unaudited balance sheets and
statements of cash flows of the Business for the fiscal year ended December 31,
2016 and for the three-month period ended March 31, 2017 (collectively, the
“Financial Statements”). The Financial Statements have been prepared in
accordance with GAAP consistently applied and accurately and fairly present in
all material respects the results of operations of the Business as operated by
the Seller for the respective periods covered thereby.

 

(b) Except as disclosed on Schedule 3.5(b), to the Knowledge of the Seller, the
Seller does not have any material obligation or liability of any kind (known,
unknown, contingent or otherwise) related to or in connection with the Business,
except for Excluded Liabilities, liabilities and obligations set forth
on Schedule 2.5(a), and the Seller’s obligations set forth in the Seller
Contracts, excluding liabilities for breaches thereof.

 

3.6 Absence of Certain Changes. Except as disclosed in Schedule 3.6, since
December 31, 2016, the Seller has conducted the Business only in the Ordinary
Course and there has not been any:

 

(a) change, event or condition that has had, or could reasonably be expected to
have, a Material Adverse Effect;

 

(b) loss or damage, that is not insured, affecting any of the Purchased Assets;

 

(c) payment or increase by the Seller of any compensation to employee,
contractor or consultant other than salary and bonus payments in the Ordinary
Course;

 

(d) entry into, modification or amendment of, breach or transfer of, termination
or notice of termination, or cancellation or waiver of, or change in the terms
of, any (A) Governmental Authorization related to the Business, (B) material
Purchased Contract related to the Business other than as described in the
Purchased Contracts set forth on Schedule 2.2(g); (C) transaction or group of
related transactions outside the Ordinary Course related to the Business; or
(D) or any Purchased Contract with any employee of the Business whether for
employment, severance, services, support or otherwise (except as described in
the Purchased Contracts set forth on Schedule 2.2(g));

 

(e) sale, lease or other disposition of any Fixed Assets or mortgage or creation
or imposition of any Lien (other than a Permitted Lien) on any Purchased Assets;

 

(f) delay or postponement by the Seller of the payment of accounts payable or
other liabilities of the Seller related to the Business or acceleration of the
collection of any account receivable related to the Business outside the
Ordinary Course;

 

(g) agreement by the Seller to do any of the foregoing.

 

3.7 Taxes and Tax Returns.

 

(a) Except as disclosed in Schedule 3.7(a), the Seller has duly and timely filed
all Tax Returns required to be filed by it in connection with the Business on or
before the date hereof, and all such Tax Returns are true, correct and complete
in all material respects. No filing extensions for any such Tax Return required
to be filed by the Seller are currently in effect. The Seller has not consented
to extend the time in which any sales or income Tax payable may be assessed or
collected by any such taxing authority. The Seller has duly paid all such Taxes
that have been incurred and are due and payable to any such taxing authorities
as of the date hereof.

 



  9

   



 

(b) Schedule 3.7(b) lists all of the states and localities with respect to which
the Seller is required to file any income, sales, business or franchise Tax
Returns with respect to the Business.

 

(c) There has been withheld or collected from each payment made to each Employee
at the Closing in connection with the transactions contemplated hereby all FICA,
unemployment, and payroll taxes required by law to be withheld from such
Employee as of the date hereof.

 

3.8 Proceedings; Governmental Orders.

 

(a) No claims or Proceedings have been commenced or are pending or, to the
Knowledge of the Seller that relate directly to the Business, have been
threatened against the Seller or that challenge or could reasonably be expected
to prevent or delay the consummation of the transactions contemplated by this
Agreement. To the Knowledge of the Seller, no circumstance exists that is
reasonably likely to give rise to any such claim or Proceeding.

 

(b) There are no outstanding orders, injunctions or, decrees of any Governmental
Authority, and there are no settlement agreements with any Person, that
(i) restrict the ownership, disposition or use of the Purchased Assets or the
conduct of the Business as currently operated, or (ii) could reasonably be
expected to prevent or delay the consummation of the transactions contemplated
by, or affect the enforceability of, this Agreement.

 

3.9 Compliance with Law; Governmental Authorizations. The Seller conducts, and
has conducted, the Business in compliance in all material respects with all
permits, orders, injunctions and decrees and applicable laws, rules and
regulations of any Governmental Authority. Schedule 3.9 sets forth all
Governmental Authorizations held by the Seller related to the Business. The
Seller is in material compliance with all such Governmental Authorizations. The
Seller holds all Permits necessary to conduct the Business.

 

3.10 Environmental Matters.

 

(a) To the Knowledge of the Seller, the Seller (i) is in compliance in all
material respects with all Environmental Laws in connection with the Business
and the Real Property, (ii) is not liable under any Environmental Laws in
connection with the Business or the Real Property for any material response,
removal, remediation or other costs to clean-up Hazardous Substances, (iii) has
not received any written communication that alleges that it (x) is not, or at
any time has not been, in such compliance, or (y) has caused exposure of any
natural person to any Hazardous Substances in connection with the Business,
(iv) has not caused any Release of Hazardous Substances in violation of any
Environmental Laws with respect to the Real Property, or any other real estate
adjoining the Real Property, and (v) is in material compliance with any
Environmental Permits for the Real Property.

 

(b) To the Knowledge of the Seller, neither the Seller nor its predecessors have
treated, stored, disposed of, arranged for or permitted the disposal of,
transported, handled, or released any Hazardous Substance, on the Real Property
in violation of any Environmental Law.

 

(c) The Seller has provided the Buyer with access to available copies and
results of all material reports, assessments, audits, investigations, studies,
analyses, tests, or monitoring initiated by the Seller or any Affiliate for
Hazardous Substances in, on, or under the Real Property.

 



  10

   



 

(d) None of the following exists in, on or under the Real Property: (i)
underground storage tanks; (ii) asbestos-containing material in any form or
condition; (iii) materials or equipment containing polychlorinated biphenyls; or
(iv) landfills, surface impoundments, or disposals areas.

 

3.11 Employee Benefit Plans.

 

(a) The Seller has not incurred (nor has any event occurred that could
reasonably be expected to result in the Seller incurring) any liability in
connection with any Seller Benefit Plan or previously existing employee benefit
plan that could reasonably be expected to become, on or after the Closing Date,
an obligation or liability of the Buyer as a result of the consummation of the
transactions contemplated hereby.

 

(b) Neither the Seller nor any Seller ERISA Affiliate maintains, or has at any
time established or maintained, or has at any time been obligated to make, or
made, contributions to or under any multiemployer plan (as defined in
Section 3(37) and Section 4001(a)(3) of ERISA). Seller does not maintain, nor
has it at any time established or maintained, nor has it at any time been
obligated to make, or made, contributions to or under any plan, which provides
post-retirement medical or health benefits with respect to Employees of the
Seller. There is no Lien upon the Purchased Assets outstanding pursuant to
Section 412(n) of the Code in favor of any Seller Benefit Plan. No Purchased
Assets have been provided as security for any Seller Benefit Plan pursuant to
Section 401(a)(29) of the Code.

 

(c) The consummation of the transactions contemplated hereby will not (as to any
benefit to become vested) accelerate vesting or increase any liability under any
Seller Benefit Plan in which the Employees participate.

 

3.12 Employees and Independent Contractors. Schedule 3.12-1 lists each employee
and independent contractor who is employed or retained by the Seller and who
works in the Business as of the date hereof (including, without limitation,
employees on approved or legally mandated leaves of absence) and lists such
Employee’s or independent contractor’s compensation for the fiscal 6-month
period ended June 30, 2017, exclusive of employer Taxes. Each such Employee’s
and independent contractor’s title and annual salary, hourly wage and commission
and/or bonus structure (as applicable), in each case exclusive of employer
Taxes, has previously been made available to the Buyer. Except as set forth
in Schedule 3.12-2, the Seller is not a party to or bound by any agreement for
the employment of any person who works for the Seller in connection with the
Business on the date hereof which is not terminable without liability or any
payment obligation (other than payment obligations imposed by applicable law) on
thirty (30) days’ or less notice. Schedule 3.12-2 lists all individual
employment and compensation agreements applicable to the Employees or
independent contractors of the Seller who work in the Business on the date
hereof. There are no bonus or severance arrangements individually or generally
made available to Employees or independent contractors of the Seller who work
for the Seller in the Business on the date hereof. The Seller has made available
to the Buyer true, correct and complete copies of all agreements, contracts and
arrangements referred to in this Section 3.12.

 

3.13 Labor Matters. The Seller is not a party to or bound by any collective
bargaining or any other type of labor or union agreement which covers any
Employees. No strike, labor suit or Proceeding or labor administrative
Proceeding is pending or, to the Knowledge of the Seller, threatened respecting
the Employees, and, to the Knowledge of the Seller, no such matter has been
threatened within the two year period prior to the date of this Agreement.

 



  11

   



 

3.14 Contracts; Suppliers.

 

(a) Schedule 2.2(g) sets forth a complete and accurate list of each Purchased
Contract as in effect on the date hereof, including: each contract or agreement
to which the Seller is a party related to the Business.

 

Except as set forth on Schedule 2.2(g), to the Knowledge of the Seller, no party
to any of the Purchased Contracts, has notified the Seller in writing of such
party’s intention to terminate its relationship with the Business.

 

(b) Schedule 3.14(b) contains a list of the top five (5) suppliers or vendors of
the Seller by dollar volume of products or services sold to the Seller and
related to the Business during calendar year 2011. Except as disclosed
in Schedule 3.14(b), no such supplier or vendor has notified the Seller that it
intends to cease doing business with the Business or materially and adversely
alter the amount or method of business it is currently undertaking in connection
with the Business, and to the Knowledge of the Seller, no such supplier or
vendor has any such intention.

 

(d) The Seller is not in default or violation (and to the Knowledge of the
Seller, no event has occurred which with notice or lapse of time would
constitute a default or violation) of any term, condition or provision of any
Purchased Contract or any order, writ, judgment, injunction, decree or
settlement of any court applicable to the conduct of the Business or Purchased
Assets.

 

3.15 Assets.

 

(a) Schedule 3.15(a) contains (i) a list of substantially all of the Fixed
Assets owned by the Seller and used by the Seller in operating the business as
of the Closing Date, and (ii) a list of all Purchased Contracts that are leases
of personal property as of the Closing Date.

 

(b) The Seller owns good and valid title to all of the Purchased Assets free and
clear of all Liens except (i) for the Permitted Exceptions (solely with respect
to the Real Property), and (ii) as otherwise noted in Schedule 2.23.

 

(c) The tangible personal property constituting part of the Purchased Assets,
taken as a whole, is in reasonable operating condition, ordinary wear and tear
excepted, and is adequate for its intended purposes.

 

(d) The Purchased Assets constitute substantially all of the assets and
properties used by the Seller in connection with the operation of the Business
which are reasonably necessary for Buyer to continue the operation of the
Business in substantially the same manner as conducted immediately prior to the
Closing.

 

3.16 Real Property. The Seller does not own any real property. Schedule 3.16
lists all real property leased or subleased by the Seller. Each lease or
sublease listed on Schedule 3.16 is legal, valid, binding and enforceable and is
in full force and effect except where the illegality, invalidity, nonbinding
nature, unenforceability or ineffectiveness would not have a Material Adverse
Effect, and no event or condition exists which constitutes or, with the giving
of notice or the passage of time or both, would constitute a material default by
the Seller as lessee under any such lease or sublease.

 



  12

   



 

3.17 Inventories. The Inventories of the Seller related to the Business are of a
quality and quantity useable in the normal and ordinary course of business.
Except as set forth on Schedule 3.17, (a) none of the Seller’s Inventory is held
on consignment, or otherwise, by third parties, and (b) the Inventory is located
at the Real Property.

 

3.18 Laws; Litigation. The Seller has not been, and is not, in violation of, or
in default under, any Legal Requirement, except for such violations and defaults
as do not and will not have a Material Adverse Effect. There are no pending or,
to the Knowledge of the Seller, threatened actions, causes of action, claims,
suits, inquiries, proceedings or investigations against the Company, or to the
Knowledge of the Seller, any basis therefore, except where such actions, causes
of action, claims, suits, inquiries, proceedings or investigations would not
have a Material Adverse Effect.

 

3.19 Proprietary Rights.

 

(a) Ownership and Right to Use. Except as set forth on Schedule 3.19(a), the
Seller either (i) owns the entire right, title and interest in and to the
Purchased Proprietary Rights, free and clear of any Lien other than Permitted
Liens, or (ii) has the perpetual, royalty-free right to use the same. Schedule
3.19(a) contains a true, correct and complete list of all Purchased Proprietary
Rights that are licensed to the Seller pursuant to a written agreement or, in
the absence of a written agreement, provides a summary of the material terms of
such unwritten agreement. Except as disclosed in Schedule 3.19(a), the Seller
does not have any obligation to pay any fee to any Person for any Purchased
Proprietary Right used by the Seller in connection with the Business. The Seller
is not in breach of any Contract for the Purchased Proprietary Rights. There is
no Seller Contract, other than those Contracts listed in Schedule 3.19(a), that
grants any Person a license in any Purchased Proprietary Rights of the Seller or
that imposes any restriction on the Seller’s use of the Purchased Proprietary
Rights.

 

(g) No Infringement. The Seller has not infringed upon or misappropriated any
Proprietary Right of another Person. To the Knowledge of the Seller, no Person
is interfering with, infringing upon or misappropriating any Purchased
Proprietary Rights. No unresolved claim has been asserted against the Seller in
writing: (i) that another Person has any right or interest in or to any of the
Seller’s Marks, trade names, Trade Secrets or Know-How included in the Purchased
Proprietary Rights; (ii) that the Seller is infringing upon any Proprietary
Right of such Person; (iii) claims invalidity of any Purchased Proprietary
Rights owned by Seller; or (iv) that challenges the Seller’s right to use any of
the Purchased Proprietary Rights.

 

(h) Except as set forth on Schedule 3.19(h): (i) all registrations for
Copyrights and Marks owned by the Seller are valid and in force, and all
applications to register any unregistered Copyrights and Marks so identified are
pending, all without, to the Knowledge of the Seller, challenge of any kind;
(ii) the Purchased Proprietary Rights owned by Seller are, to the Seller’s
Knowledge, valid and enforceable; and (iii) Seller has the sole and exclusive
right to bring actions for infringement or unauthorized use of the Purchased
Proprietary Rights owned by Seller, and to the Knowledge of Seller, there is no
basis for any such action.

 



  13

   



 

3.20 Lists. The Seller has made available to the Buyer current, accurate and
complete Lists. The Seller has maintained the confidentiality of the Lists in a
commercially reasonable manner, and has maintained the Lists in accordance with
all Legal Requirements. To the Knowledge of the Seller, no employee, agent or
representative of the Seller, or any other Person, has (i) misappropriated the
Lists or (ii) taken information from the Lists other than in the Ordinary
Course.

 

3.21 Indebtedness. Except as set forth in Schedule 3.21, neither the Seller nor
55 OC has any outstanding Indebtedness as of the Closing, including any
indebtedness for borrowed money owing to any Affiliate of the Seller.

 

3.22 Brokers or Finders. Neither the Seller nor any of its Affiliates has
retained any agent, broker, investment banker, financial advisor or other firm
or person that is or will be entitled to any brokers’ or finder’s fee or any
other commission or similar fee in connection with any of the transactions
contemplated by this Agreement.

 

3.23 Members Representations. Each Member is acquiring the Common Stock for its
own account and not with a view to or for distributing or reselling such Common
Stock or any part thereof in violation of Securities Act of 1933, as amended
(the “1933 Act”), or any applicable state securities law, has no present
intention of distributing any of such Common Stock in violation of the 1933 Act
or any applicable state securities law and has no direct or indirect arrangement
or understandings with any other Persons to distribute or regarding the
distribution of such Common Stock in violation of the 1933 Act or any applicable
state securities law (this representation and warranty not limiting any Member’s
right to sell the Common Stock at any time pursuant to any registration
statement registering the resale thereof or otherwise in compliance with
applicable federal and state securities laws). Each Member is an “accredited
investor” as that term is defined in Regulation D promulgated under the 1933
Act. Each Member understands that its investment in the Common Stock involves a
high degree of risk. Each Member (i) is able to bear the economic risk of an
investment in the Common Stock including a total loss thereof, (ii) has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the proposed investment in the Common Stock
and (iii) has had an opportunity to ask questions of and receive answers from
the officers of the Parent concerning the financial condition and business of
the Parent and others matters related to an investment in the Common Stock. Each
Member has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its
acquisition of the Common Stock. Each Member understands that (i) the Common
Stock may not be offered for sale, sold, assigned or transferred unless (A)
registered pursuant to the 1933 Act or (B) an exemption exists permitting such
Common Stock to be sold, assigned or transferred without such registration; (ii)
any sale of the Common Stock made in reliance on Rule 144 under the 1933 Act may
be made only in accordance with the terms of Rule 144 under the 1933 Act and
further, if Rule 144 under the 1933 Act is not applicable, any resale of the
Common Stock under circumstances in which the seller (or the Person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the 1933 Act) may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder.

 



  14

   



 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

The Buyer represents and warrants to the Seller that:

 

4.1 Organization. The Buyer is a corporation duly organized and validly existing
under the laws of the State of California.

 

4.2 Authority Relative to this Agreement. The Buyer has the requisite power and
authority to (i) execute and deliver this Agreement and each certificate,
document and agreement to be executed by it in connection herewith
(collectively, with this Agreement, the “Buyer Documents”) and (ii) perform its
obligations hereunder and thereunder. The execution and delivery of the Buyer
Documents and the consummation of the transactions contemplated thereby have
been duly and validly authorized by all necessary action on the part of the
Buyer. This Agreement has been duly and validly executed and delivered by the
Buyer, and upon execution and delivery by the Buyer of each of the Buyer
Documents to which it is a party, such Buyer Documents shall constitute, legal,
valid and binding obligations of the Buyer, enforceable against the Buyer in
accordance with its respective terms, subject to and limited by the effect of
bankruptcy, insolvency, reorganization, arrangement and moratorium laws and
similar laws affecting creditors’ rights and remedies generally and general
principles of equity (whether asserted in an action at law or in equity).

 

4.3 Consents and Approvals; No Violations.

 

(a) Neither the execution and delivery of the Buyer Documents by the Buyer nor
the performance by the Buyer of its obligations thereunder nor the consummation
by the Buyer of the transactions contemplated hereby and thereby will
(i) conflict with or violate the certificate of formation of the Buyer,
(ii) result in a violation or breach of, or constitute a default under, any
material contract, agreement or instrument to which the Buyer is a party or by
which any of its properties or assets is bound, or (iii) violate any Legal
Requirement.

 

(b) No filing with, and no permit, authorization, consent or approval of any
Governmental Authority is necessary for the consummation by the Buyer of the
transactions contemplated by this Agreement.

 

4.4 Brokers or Finders. Neither the Buyer nor any of its Affiliates has retained
any agent, broker, investment banker, financial advisor or other firm or person
that is or will be entitled to any brokers’ or finder’s fee or any other
commission or similar fee in connection with any of the transactions
contemplated by this Agreement.

 

4.5 No Proceedings. There are no Proceedings pending or, to the Knowledge of the
Buyer, threatened against or related to the Buyer which could reasonably be
expected to affect the Buyer’s ability to consummate the transactions
contemplated by this Agreement.

 



  15

   



 

ARTICLE V

 

COVENANTS

 

5.1 Further Assurances. Each party hereto shall from time to time after the
Closing, without additional consideration, execute and deliver such further
instruments and take such other action as may be reasonably requested by the
other party to make effective the transactions contemplated by this Agreement.

 

5.2 Publicity. Unless otherwise required by applicable law or stock exchange
requirements (based upon the reasonable advice of counsel), no party to this
Agreement shall make any public announcements in respect of this Agreement or
the transactions contemplated hereby or otherwise communicate with any news
media without the prior written consent of the other party (which consent shall
not be unreasonably withheld or delayed), and the parties shall cooperate as to
the timing and contents of any such announcement.

 

5.3 Collection of Accounts Receivables; Set-off Rights. Each party shall
(consistent with the terms hereof) promptly remit to the other party (in the
form received) any and all amounts received by it (regardless of the source
thereof) and to which such other party is entitled pursuant to the terms of this
Agreement. Promptly after request, each party shall provide the other all
supporting documents or records with respect to funds received, retained and
set-off by such party.

 

5.4 Cooperation. The parties shall use commercially reasonable efforts to
collect, and shall cooperate in the collection of, the amounts described above
and shall promptly remit to the other party any mail or other communications,
including any written or email inquiries and payments to which the other party
is entitled under this Agreement.

 

5.5 Internet Addresses/Domain Names. The Seller agrees to take whatever steps
are reasonably necessary to formally transfer ownership of the content on the
pages of the Seller’s Web Sites and the domain names for each Web Site to the
Buyer within five (5) days following the Closing.

 

5.6 Employees.

 

(a) As of the Effective Time, the Seller shall terminate the employment of all
the employees who work in connection with the Business (the “Terminated
Employees”). The Seller shall pay all amounts owed to the Terminated Employees
for services rendered prior to the Effective Time, including in respect of
salary and any accrued but unpaid bonuses.

 

(b) The Buyer may, or cause an Affiliate of the Buyer to, offer employment
effective on the Closing Date, to such of the Terminated Employees (who may
include any Terminated Employees who are absent due to vacation, family leave,
short-term disability or other approved leave of absence) as the Buyer
determines, other than those identified on Schedule 5.6(b) (the Terminated
Employees who accept such employment and commence employment on the Closing
Date, the “Transferred Employees”). Seller shall extend COBRA benefits (to the
extent required by applicable law) to any Terminated Employees who do not become
Transferred Employees. After the Effective Time, the Buyer shall have no
obligation to continue salary, hourly wages, target bonus or retirement and
welfare benefits of Transferred Employees.

 



  16

   



 

(c) This Section 5.6 shall be binding upon and inure solely to the benefit of
each of the parties to this Agreement, and nothing in this Section 5.6, express
or implied, shall confer upon any other Person any rights or remedies of any
nature whatsoever under or by reason of this Section 5.6. Nothing contained
herein, express or implied, shall be construed to establish, amend or modify any
benefit plan, program, agreement or arrangement. The parties hereto acknowledge
and agree that the terms set forth in this Section 5.6 shall not create any
right in any Transferred Employee or any other Person to any employment with the
CS Buyer or any of its Affiliates or compensation or benefits of any nature or
kind whatsoever.

 

(d) In accordance with Treasury Regulation Section 54.4980B-9, the Seller shall
remain responsible for all liabilities and obligations in connection with claims
for post-employment medical, vision and dental benefits that may be required
under I.R.C. § 4980B in connection with (i) any of its Terminated Employees, or
(ii) any “qualified beneficiary” (within the meaning of I.R.C. § 4980B) of any
such Terminated Employees who is receiving post-employment medical, vision or
dental benefits or whose “qualifying event” (within the meaning of I.R.C. §
4980B) entitling such individual to such benefits occurred on or before the
Closing Date (collectively, “M&A qualified beneficiaries” as defined in Treas.
Reg. Section 54.5980B-9, Q/A-4).

 

5.7 Non-Solicitation. Each Member and the Seller shall not, and shall cause
their respective Affiliates not to, directly or indirectly, for a period
starting on the Closing Date and continuing until the two (2) year anniversary
of the Closing Date, contact, solicit or approach for the purpose of offering
employment to or other service relationship arrangement with (whether as an
employee, consultant, agent, independent contractor or otherwise) any employee
or consultant of the Seller or 55 OC during such period. The Members and the
Seller agree that the scope of the restrictive provisions set forth in
this Section 5.7 are reasonable with respect to subject matter, time and scope
and that the provisions contained in this Section 5.7 are a material inducement
to Buyer’s entering into this Agreement. It is specifically understood and
agreed that any breach of the provisions of this Section 5.7 by any Member or
the Seller or their respective Affiliates will result in irreparable injury to
Buyer, that the remedy at law alone will be an inadequate remedy for such breach
and that, in addition to any other remedy it may have, Buyer shall be entitled
to enforce the specific performance of this Section 5.7 through both temporary
and permanent injunctive relief without the necessity of proving actual damages
and without posting a bond, but without limitation of their right to damages and
any and all other remedies available to it, it being understood that injunctive
relief is in addition to, and not in lieu of, such other remedies.

 

5.8 Non-Competition. Each Member and the Seller shall not, and shall cause their
respective Affiliates not to, directly or indirectly, for a period starting on
the Closing Date and continuing until the two (2) year anniversary of the
Closing Date, be engaged as an employee or consultant of, or in any way be
associated in a ownership capacity with, any corporation, company, limited
liability company, partnership or other enterprise or venture which conducts a
retail cannabis dispensary within the county of Orange, CA. The Members and the
Seller agree that the scope of the restrictive provisions set forth in
this Section 5.8 are reasonable with respect to subject matter, time and scope
and that the provisions contained in this Section 5.8 are a material inducement
to Buyer’s entering into this Agreement. It is specifically understood and
agreed that any breach of the provisions of this Section 5.8 by any Member or
the Seller or their respective Affiliates will result in irreparable injury to
Buyer, that the remedy at law alone will be an inadequate remedy for such breach
and that, in addition to any other remedy it may have, Buyer shall be entitled
to enforce the specific performance of this Section 5.8 through both temporary
and permanent injunctive relief without the necessity of proving actual damages
and without posting a bond, but without limitation of their right to damages and
any and all other remedies available to it, it being understood that injunctive
relief is in addition to, and not in lieu of, such other remedies.

 



  17

   



 

ARTICLE VI

 

SURVIVAL; INDEMNIFICATION

 

6.1 Survival of Representations and Warranties. All representations and
warranties made by the Seller and the Members in this Agreement or in any
agreement or certificate executed and delivered pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the Closing until the
expiration of two (2) years from the Closing Date, other than (a) the
representations and warranties made by the Seller in Section 3.10 (Environmental
Matters) which shall survive for three (3) years, (b) the representations and
warranties made by the Seller in Section 3.7 (Taxes and Tax Returns)
and Section 3.11 (Employee Benefit Plans), which shall survive for the period of
the applicable statute of limitations plus a period of sixty (60) days, and
(c) the Fundamental Representations and Warranties which shall survive the
Closing Date until the expiration of two (2) years from the Closing Date.
Notification under Section 6.3(a) or Section 6.4 shall toll the running of any
survival period in this Section 6.1, provided that such notification adequately
describes the specific representation and warranty to which the indemnification
claim relates.

 

6.2 Indemnification. Subject to the terms, conditions and limitations set forth
in this Article VI, from and after the Closing:

 

(a) The Seller and each of the Members, jointly and severally, shall defend,
indemnify and hold harmless the Buyer and its Affiliates (and the officers,
directors, managers, equity holders, employees and agents of each of them)
(collectively, the “Buyer Indemnified Parties”) from and against any Damages
that arise or result, directly or indirectly, from any of:

 

(i) any breach of any representation or warranty of the Seller or any Member set
forth in this Agreement or in any agreement or certificate executed and
delivered pursuant to this Agreement; provided that, solely for purposes of
determining Damages, each qualification and exception regarding materiality or
Material Adverse Effect in each such representation and warranty shall be
disregarded and given no effect;

 

(ii) any Excluded Liability (including any Excluded Liability related to the
Excluded Contracts and any Excluded Liability that becomes, or is alleged to
have become, a liability of either of the Buyer under any applicable bulk sales
law or successor liability law); and

 

(iii) the failure of the Seller to perform any covenant or agreement of the
Seller set forth in this Agreement (including in Article V hereof) or any of the
other Seller Documents.

 

(b) The Buyer shall defend, indemnify and hold harmless the Seller and its
Affiliates (and the officers, directors, equity holders, employees and agents of
each of them) from and against any Damages that arise or result, directly or
indirectly, from any of:

 



  18

   



 

(i) any breach of or inaccuracy in any representation or warranty of the Buyer
set forth in this Agreement or in any agreement or certificate executed and
delivered pursuant to this Agreement; provided that, solely for purposes of
determining Damages, each qualification and exception regarding materiality or
Material Adverse Effect in each such representation and warranty shall be
disregarded and given no effect;

 

(ii) any Assumed Liability; and

 

(iii) the failure of any Buyer to perform any of its covenants or agreements set
forth in this Agreement or any of the other Buyer Documents.

 

6.3 Procedure for Indemnification – Third-Party Claims.

 

(a) If any Person shall claim indemnification hereunder arising from any claim
or demand of a third party, the party seeking indemnification (the “Indemnified
Party”) shall promptly notify the party from whom indemnification is sought (the
“Indemnifying Party”) in writing of the basis for such claim or demand setting
forth the nature of the claim or demand in reasonable detail. The failure of the
Indemnified Party to so notify the Indemnifying Party shall not relieve the
Indemnifying Party of any obligation hereunder except to the extent the
Indemnifying Party demonstrates that the defense of such claim or demand is
materially prejudiced by the failure to give such notice. The Indemnified Party
shall only have the responsibility of notification if the Indemnified Party has
received actual notice of the claim or demand to which indemnification is sought
(either actual notice from the Indemnifying Party or third party). The
Indemnified Party and Indemnifying Party shall make all reasonable efforts to
promptly notify each other of all claims and demands.

 

(b) Except as specifically provided herein, if any Proceeding is brought by a
third party against an Indemnified Party and the Indemnified Party gives notice
to the Indemnifying Party pursuant to Section 6.3(a), the Indemnifying Party
shall be entitled to participate in such Proceeding and, to the extent that it
wishes, to assume the defense of such Proceeding, if (i) the Indemnifying Party
provides written notice to the Indemnified Party that the Indemnifying Party
intends to undertake such defense, (ii) the Indemnifying Party provides to the
Indemnified Party evidence reasonably acceptable to the Indemnified Party that
the Indemnifying Party has the financial resources to defend against the
third-party claim and to fulfill its indemnification obligations hereunder,
(iii) the Indemnifying Party conducts the defense of the third-party claim
actively and diligently with counsel reasonably satisfactory to the Indemnified
Party, and (iv) the Indemnifying Party is a party to the Proceeding, no actual
conflict of interest arises from such representation. In the event the
Indemnifying Party assumes such defense, the Indemnified Party shall, in its
discretion, have the right to employ separate counsel (selected by it) in any
such action and to participate in the defense thereof, and the fees and expenses
of such counsel shall be paid by such Indemnified Party. The Indemnified Party
shall cooperate with the Indemnifying Party and its counsel in the defense or
compromise of such claim or demand. If the Indemnifying Party assumes the
defense of a Proceeding, no compromise or settlement of such claims may be
effected by the Indemnifying Party without the Indemnified Party’s written
consent unless (x) there is no finding or admission of any violation of law or
any violation of the rights of any Person and no effect on any other claims that
may be made against the Indemnified Party and (y) the sole relief provided is
monetary damages that are paid in full by the Indemnifying Party.

 



  19

   



 

(c) If (i) notice is given to the Indemnifying Party of the commencement of any
third-party Proceeding and the Indemnifying Party does not, within 20 days after
the Indemnified Party’s notice is given, give notice to the Indemnified Party of
its election to assume the defense of such Proceeding, or (ii) any of the
conditions set forth in clauses (i)-(iii) of Section 6.3(b) above become
unsatisfied, the Indemnified Party shall (upon notice to the Indemnifying Party)
have the right to undertake the defense, compromise or settlement of such claim.
Notwithstanding the foregoing, the Indemnified Party may not resolve or settle
any such third-party claim without the prior written consent of the Indemnifying
Party, which shall not be unreasonably withheld. The Indemnifying Party may
elect to participate in such Proceedings, negotiations or defense at any time at
its own expense.

 

(d) The parties hereto hereby consent to the non-exclusive jurisdiction of any
court in the jurisdiction in which a Proceeding is properly brought against any
Indemnified Party for purposes of any claim that an Indemnified Party may have
under this Agreement with respect to such Proceeding or the matters alleged
therein.

 

(e) With respect to any third-party claim subject to indemnification under
this Article VI, (i) both the Indemnified Party and the Indemnifying Party, as
the case may be, shall keep the other Person informed of the status of such
third-party claim and any related Proceedings at all stages thereof if such
Person is not represented by its own counsel, and (ii) the parties agree to
render (each at its own expense) to each other such assistance as they may
reasonably require of each other and to cooperate in good faith with each other
in order to ensure the proper and adequate defense of any third-party claim.

 

(f) With respect to any third-party claim subject to indemnification under
this Article VI, the parties agree to cooperate in such a manner as to preserve
in full (to the extent possible) the confidentiality of all confidential
information and the attorney-client and work-product privileges. In connection
therewith, each party agrees that: (i) it will use Commercially Reasonable
Efforts, in respect of any third-party claim in which it has assumed or
participated in the defense, to avoid production of confidential information
(consistent with applicable Legal Requirements), and (ii) all communications
between any party hereto and counsel responsible for or participating in the
defense of any third-party claim shall, to the extent possible, be made so as to
preserve any applicable attorney-client or work-product privilege.

 

(g) For purposes of Section 6.2, a “breach” of a representation or warranty
shall include allegations in a Proceeding brought by a third-party against a
party alleging facts that, if true, would constitute a breach of such
representation or warranty.

 

6.4 Indemnification Procedure – Direct Claims. If an Indemnified Party shall
claim indemnification hereunder for any claim other than a third-party claim,
the Indemnified Party shall notify the Indemnifying Party in writing of the
basis for such claim setting forth the nature of such claim in reasonable
detail. The Indemnifying Party shall give written notice of any disagreement
with such claim within thirty (30) days following receipt of the Indemnified
Party’s notice of the claim, specifying in reasonable detail the nature and
extent of such disagreement, or shall have been deemed to agree to such claim.

 

6.5 Sole Remedy. After the Closing has occurred, the right to indemnification
pursuant to this Article VI will be the exclusive remedy of each party hereto in
connection with any breach by the other party of its representations,
warranties, covenants or agreements contained herein or in any certificate,
document, instrument or agreement delivered hereunder; provided, however, that
nothing in this Agreement shall (i) preclude any party from seeking any
available remedy for fraud or intentional misrepresentation, or (ii) preclude
any action in equity for the breach of any such covenant or agreement applicable
after the Closing.

 



  20

   



 

6.6. Indemnity Basket. The Buyer Indemnified Parties may not assert any Rep and
Warranty Claim against the Seller or the Members unless and until the aggregate
amount of all Damages resulting from all Rep and Warranty Claims exceed the
Indemnity Basket. Once the aggregate amount of all Damages resulting from all
Rep and Warranty Claims exceed the Indemnity Basket, the Buyer Indemnified
Parties may, subject to Section 6.7 below, recover the entire amount of all
Damages resulting from all Rep and Warranty Claims.

 

6.7. Indemnity Caps. The Buyer Indemnified Parties may not assert (a) a Rep and
Warranty Claim against the Seller or the Members to the extent the aggregate
amount of all Damages relating to all Rep and Warranty Claims is greater than
the Indemnity Cap, or (b) any claim for indemnification arising under
this Article VI against the Seller or the Members to the extent the aggregate
amount of all Damages relating to all claims for indemnification arising under
this Article VI is greater than the Indemnity Cap.

 

6.8. Mitigation of Damages. The Buyer shall use its Commercially Reasonable
Efforts to mitigate any Damages that are indemnifiable hereunder, whether by
asserting claims against third parties, by qualifying for a benefit that may
reduce or eliminate an indemnified matter, or otherwise. In the event that the
Buyer fails to use its Commercially Reasonable Efforts to mitigate any such
Damages, then notwithstanding anything else to the contrary contained herein,
the Seller shall not be required to indemnify a Buyer Indemnified Party for any
Damage that could reasonably be expected to have been avoided or reduced if the
Buyer had made such efforts.

 

6.9. Subrogation of Rights. In the event that the Seller or the Members make any
payment in respect of Damages pursuant to this Article VI, the Seller or the
Members shall, to the extent of such payment, be subrogated to all rights of the
Buyer Indemnified Parties against any third party in respect of the Damages to
which such payment relates. The Buyer shall execute upon request all
instruments, documents and agreements reasonably required to evidence or further
perfect such right of subrogation.

 

6.10. Right of Set-Off. If a Buyer Indemnified Party is entitled to
indemnification against the Seller or the Members under this Article VI, such
Buyer Indemnified Party may set-off any liability to, or apply any amounts at
any time held by such Buyer Indemnified Party or a third party on behalf of, the
Seller or the Members against any of the obligations of the Seller or the
Members relating to such indemnification, including, without limitation,
pursuant to the Escrow Agreement.

 

6.11. No Duplication of Recovery. Any liability for indemnification under this
Agreement shall be determined without duplication of recovery by reason of the
state of facts giving rise to such liability constituting a breach of more than
one representation, warranty, covenant or agreement.

 



  21

   



 

ARTICLE VII

 

MISCELLANEOUS

 

7.1 Notices. All notices and other communications hereunder shall be in writing
and shall be (i) delivered by hand, (ii) sent by email transmission, or
(iii) sent by certified mail or by a nationally recognized overnight delivery
service, charges prepaid, to the address set forth on Appendix B hereto (or such
other address for a party as shall be specified by like notice). Each such
notice or other communication shall be deemed to have been duly given and to be
effective (x) if delivered by hand, immediately upon delivery if delivered on a
business day during normal business hours and, if otherwise, on the next
business day; (y) if sent by email transmission, immediately upon confirmation
that such transmission has been successfully transmitted on a business day
before or during normal business hours and, if otherwise, on the business day
following such confirmation; or (z) if sent by a nationally recognized overnight
delivery service, on the day of delivery by such service or, if not a business
day, on the first business day after delivery, or if sent by certified mail, on
the fifth (5th) business day following mailing.

 

7.2 Fees and Expenses; Taxes. Regardless of whether or not the transactions
contemplated by this Agreement are consummated, each party shall bear its own
fees and expenses incurred in connection with the transactions contemplated by
this Agreement. The Seller shall pay any and all Taxes arising out of the
transactions contemplated hereby. The Buyer and the Seller, upon reasonable
request by the other party, shall use all reasonable commercial efforts to
obtain any certificate or other document from any Governmental Authority or any
other Person as may be necessary to mitigate, reduce or eliminate any Tax that
could be imposed with respect to the transactions contemplated hereby.

 

7.3 Allocation and Payment of Certain Taxes. With respect to Taxes of the
Business related to a Straddle Period, each party shall bear their proportionate
share of such Taxes as determined under this paragraph. In the case of any Taxes
that are imposed on a periodic basis, the portion of such Tax that relates to
the portion of the Straddle Period ending on the Closing Date shall (i) in the
case of ad valorem or property Taxes, be deemed to be the amount of such Taxes
for the entire Straddle Period multiplied by a fraction, the numerator of which
is the number of calendar days during the Straddle Period before and including
the Closing Date and the denominator of which is the total number of calendar
days in the Straddle Period, and (ii) in the case of all other Taxes, be
determined based on an interim closing of the books as of the close of business
on the Closing Date. In situations where one party is responsible under this
agreement for all or a portion of any Taxes that are billed to the other party
(for example, with respect to property taxes that are paid in arrears), the
party that is billed by the Taxing Authority shall provide a copy of the bill to
the other Party accompanied by a calculation of the amount of the tax owed by
each party (a “Tax Notice”). Within seven (7) days of receipt of the Tax Notice,
the non-billed party shall transmit a cash payment to the billed party for its
allocable portion of the tax as determined under this Section 7.3.

 



  22

   



 

7.4 Assignment; No Third-Party Rights. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assigned by
any party hereto without the prior written consent of the other parties hereto.
Except as expressly set forth in Article VI, this Agreement and its provisions
are for the sole benefit of the parties to this Agreement and their successors
and permitted assigns and shall not give any other Person any legal or equitable
right, remedy or claim.

 

7.5 Governing Law. The execution, interpretation and performance of this
Agreement, and any disputes with respect to the transactions contemplated by
this Agreement shall be governed by the internal laws and judicial decisions of
the State of California, without regard to principles of conflicts of laws. Each
party consents to submit itself to personal jurisdiction of (i) the United
States District Court for the Southern District of California in the event any
dispute arises out of this Agreement or any of the transactions contemplated by
this Agreement to the extent such court would have subject matter jurisdiction
with respect to such dispute and (ii) the courts of California otherwise.

 

7.6 Severability. If any provision contained in this Agreement shall for any
reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein, unless the
invalidity of any such provision substantially deprives either party of the
practical benefits intended to be conferred by this Agreement. Notwithstanding
the foregoing, any provision of this Agreement held invalid, illegal or
unenforceable only in part or degree shall remain in full force and effect to
the extent not held invalid or unenforceable, and the determination that any
provision of this Agreement is invalid, illegal or unenforceable as applied to
particular circumstances shall not affect the application of such provision to
circumstances other than those as to which it is held invalid, illegal or
unenforceable.

 

7.7 Construction. Each party acknowledges that such party and its attorneys have
been given an equal opportunity to negotiate the terms and conditions of this
Agreement and that any rule of construction to the effect that ambiguities are
to be resolved against the drafting party or any similar rule operating against
the drafter of an agreement shall not be applicable to the construction or
interpretation of this Agreement.

 

7.8 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Agreement may be executed on signature pages
exchanged by facsimile, in which event each party shall promptly deliver to the
others such number of original executed copies as the others may reasonably
request.

 

7.9 Entire Agreement. This Agreement, including the Appendices, the Exhibits and
the Disclosure Schedules, constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof. The Appendices,
Exhibits and the Disclosure Schedules hereto are an integral part of this
Agreement and are incorporated by reference herein. This Agreement supersedes
all prior agreements, understandings, promises, representations and statements
between the parties and their representatives with respect to the sale of the
Business and the transactions contemplated by this Agreement.

 

7.10 Prevailing Party. If any litigation or other Proceeding is brought to
enforce or interpret the terms of this Agreement or any other agreement
delivered in connection herewith, the prevailing party shall be entitled to
recover all fees, costs and expenses related thereto from the non-prevailing
party or parties, including but not limited to reasonable attorneys’ and
accounting fees, costs and expenses. For purposes of the prior sentence, the
“prevailing party” means the party whose position is substantially upheld in a
final judgment rendered in such litigation or other Proceeding, or if the final
judgment is appealed, that party whose position is substantially upheld by the
decision of the final appellate body that considers the appeal.

 

SIGNATURE PAGES FOLLOW

 



  23

   



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

  



BUYER:

 

MEDIFARM SO CAL, INC.

 

By:

 

Name:

 

Title:

 

SELLER:

 

TECH CENTER DRIVE MANAGEMENT, LLC

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

MEMBERS:

 

2911 Tech LLC  

 

Triple D Family Trust 

 

By:

 

By:

 

Name:

 

Name:

 

Title:

 

Title:

 

Skywalker Investments LLC

 

Member

By:

 

Name:

 

Title:

 

Member

 

Highflyer LLC

 

Member

 

By:

 

Name:

 

Title:

 

Member



    



  24

   



 

APPENDIX A

 

DEFINITIONS

 

“Affiliate” means, with respect to any Person, any Person which, directly or
indirectly, controls, is controlled by, or is under common control with, the
specified Person or is a director or officer of the specified Person. For
purposes of this definition, the term “control” as applied to any Person, means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management of that Person, whether through ownership of voting
securities or otherwise.

 

“Agreement” has the meaning given to it in the introductory paragraph of this
Agreement.

 

“Assignment & Assumption Agreement” has the meaning given to it
in Section 2.8(a).

 

“Assumed Liabilities” has the meaning given to it in Section 2.5.

 

“Business” has the meaning given to it in the Recitals.

 

“Buyer” has the meaning given to it in the introductory paragraph of this
Agreement.

 

“Buyer Documents” has the meaning given to it in Section 4.2.

 

“CERCLA” means the federal statute commonly referred to as the Comprehensive
Environmental Response, Compensation and Liability Act, as amended.

 

“Closing” has the meaning given to it in Section 2.7.

 

“Closing Date” has the meaning given to it in Section 2.7.

 

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985 (29
U.S.C. § 1161 et seq. and 26 U.S.C. § 4980B).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commercially Reasonable Efforts” means the efforts that a prudent business
Person would use in similar circumstances to achieve a desired result in a
reasonably efficient and cost-effective manner and as expeditiously as possible.

 

“Contract” means any agreement, contract, promise or undertaking (whether oral
or written) related to the Business.

 

“Copyright” means the legal right provided by the Copyright Act of 1976, as
amended, to the expression contained in any work of authorship fixed in any
tangible medium of expression together with any similar rights arising in any
other country as a result of statute or treaty.

 

“Damages” means damages, losses, liabilities, claims, expenses (including cost
of investigation and reasonable attorneys’ fees), actually incurred by an
Indemnified Party. Damages shall be determined net of (i) any insurance proceeds
which an Indemnified Party has received relating to such Damages, and (ii) any
net Tax benefits to which an Indemnified Party is or may be entitled as a result
of such Damages.

 



  25

   



 

“Disclosure Schedules” means the disclosure schedules delivered by the Seller to
the Buyer upon execution of this Agreement.

 

“Domain Name Assignments” has the meaning given to it in Section 2.8(a).

 

“Effective Time” has the meaning given to it in Section 2.7.

 

“Employees” means the employees of the Seller listed in Schedule 3.12-1.

 

“Environmental Laws” means any Legal Requirement that regulates the generation,
storage, handling, discharge, emission, transportation, treatment or disposal of
Hazardous Substances or to the protection of the environment, including CERCLA,
the Superfund Amendments and Reauthorization Act of 1986, the Resource
Conservation and Recovery Act, the Clean Water Act, the Federal Water Pollution
Control Act, the Safe Drinking Water Act, the Toxic Substances Control Act, and
the Hazardous Material Transportation Act, in each case as amended, and the
regulations implementing such acts and the state and local equivalent of such
acts and regulations.

 

“Escrow Agreement” has the meaning given to it in Section 2.8(a).

 

“Excluded Assets” has the meaning given to it in Section 2.3.

 

“Excluded Contracts” has the meaning given to it in Section 2.3(b).

 

“Excluded Liabilities” has the meaning given to it in Section 2.6(a).

 

“Financial Statements” has the meaning given to such term in Section 3.5(a).

 

“Fixed Assets” means, with respect to a Person, all equipment, machinery,
furniture and furnishings, fixtures, tools, dies, computer hardware, data
processing and telecommunications equipment, office equipment, vehicles and
other tangible personal property of every type and kind owned, used or useable
by such Person, owned by such Person.

 

“Fundamental Representations and Warranties” means the representations and
warranties set forth in Sections 3.1 through and including 3.3, Section 3.7,
Section 3.10, Section 3.11, Section 3.15(b), Section 3.21 and Section 3.22 of
this Agreement.

 

“GAAP” has the meaning given to it in Section 1.2(g).

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any municipal, local, city or county government,
any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government and any corporation or
other entity owned or controlled, through capital stock or otherwise by any of
the foregoing.

 

“Governmental Authorization” means any approval, consent, license, permit or
other authorization issued, granted, given or otherwise made available by or
under the authority of any Governmental Authority or pursuant to any Legal
Requirement.

 



  26

   



 

“Hazardous Substance” includes each substance identified or designated as such
under CERCLA, as well as any other substance or material meeting any one or more
of the following criteria: (i) it is or contains a substance designated as a
solid waste, hazardous waste, hazardous substance, hazardous material,
pollutant, contaminant or toxic substance under any Environmental Law, (ii) it
is toxic, reactive, corrosive, ignitable, infectious, radioactive or otherwise
hazardous or (iii) it is or contains, without limiting the foregoing, petroleum
hydrocarbons, asbestos, polychlorinated biphenyls or urea formaldehyde.

 

“Indebtedness” means all obligations of a Person, including without limitation
(i) indebtedness for borrowed money, including the notional amount under letters
of credit, borrowings under revolving lines of credit, guaranty obligations, and
all accrued but unpaid interest, indemnities, premiums, penalties, fees,
expenses and other obligations related thereto, (ii) payments due to vendors or
suppliers and accounts payable, (iii) payments due to credit card companies,
(iv) payments due for salary or compensation for services, (v) payments due for
royalties, (vi) payments due for rent, (vii) due for unpaid Taxes attributable
to periods prior to the Closing and (viii) guarantees of obligations of the type
described in clauses (i) and (vii) above of any other Person.

 

“Indemnity Basket” means and amount equal to $10,000.

 

“Indemnity Cap” means an amount equal to the Purchase Price.

 

“Indemnified Party” has the meaning given to it in Section 6.3(a).

 

“Indemnifying Party” has the meaning given to it in Section 6.3(a).

 

“Inventories” means, with respect to a Person, all inventories of such Person of
finished goods, work in process, raw materials and spare parts and all other
materials and supplies to be used, consumed or sold by such Person.

 

“Know-How” means ideas, designs, concepts, compilations of information, methods,
techniques, procedures and processes, whether patentable or not and whether
reduced to practice or not.

 

“Knowledge of the Buyer” means the knowledge of Derek Peterson or Michael Nahass
and the knowledge any such Person would be expected to have or obtain after
reasonable inquiry.

 

“Knowledge of the Seller” means the knowledge of Wojciech Smolenski, Darice
Smolenski or Andy Le and the knowledge any such Person would be expected to have
or obtain after reasonable inquiry.

 

“Lease Assignment” has the meaning given to it in Section 2.8(a).

 

“Legal Requirement” means any statute, law, treaty, rule, regulation, order,
decree, writ, injunction or determination of any arbitrator or court or
Governmental Authority and, with respect to any Person, includes all such Legal
Requirements applicable or binding upon such Person, its business or the
ownership or use of any of its assets.

 

“Lien” means any lien, security interest, pledge, mortgage or similar
encumbrance.

 

“Lists” means, to the extent currently existing and maintained by or for Seller,
all lists of (i) past, present and prospective customers of the Business,
(ii) internet web traffic of the Business, and (iii) all rights of Seller to
third party lists used by the Seller.

 



  27

   



 

“Mark” means any word, name, symbol or device used by a Person to identify its
goods or services, whether or not registered, all goodwill associated therewith,
and any right that may exist to obtain a registration with respect thereto from
any Governmental Authority and any rights arising under any such application. As
used in this Agreement, the term “Mark” includes trademarks and service marks.

 

“Material Adverse Effect” means a material adverse change in the condition
(financial or otherwise), results of operations, assets, business, properties or
liabilities of the Seller, the Business or a material adverse effect on the
ability of the Seller to consummate the transactions contemplated by this
Agreement, other than (i) changes to the economy of the United States of America
or the global economy, (ii) changes resulting from the announcement or
disclosure of this Agreement or the transactions contemplated hereby,
(iii) changes in general economic, regulatory or political conditions or changes
in the countries, territories or political subdivisions in which the Business
operates, (iv) changes resulting from military action or any act of terrorism,
(v) changes in the debt, financing or securities markets, (vi) changes in Legal
Requirements, or (vii) changes resulting from compliance with this Agreement.

 

“Non-Competition Agreement” has the meaning given to it in Section 2.8(a).

 

“Ordinary Course” means an action taken by a Person only if:

 

(a) such action is consistent with the past practices of such Person and is
taken in the ordinary course of the normal day-to-day operations of such Person;
and

 

(b) such action is not required to be authorized by the board of directors of
such Person (or by any Person or group of Persons exercising similar authority)
or by its members or other owners, unless such authorization is obtained.

 

“Other Benefit Obligations” means all obligations, arrangements, plans or
customary practices, whether or not legally enforceable, to provide benefits,
other than salary or wages, as compensation (whether taxable or not) for
services rendered, to present or former directors, employees, or agents, other
than obligations, arrangements, plans or customary practices that are Plans,
including consulting agreements, sabbatical and leave policies, severance
policies, stock option and other stock compensation plans, fringe benefits
within the meaning of Section 132 of the Code and cafeteria plans under
Section 125 of the Code.

 

“Parent” means Terra Tech Corp., a Nevada corporation.

 

“Patent” means any patent granted by the U.S. Patent and Trademark Office or by
the comparable agency of any other country, and any renewal thereof, and any
rights arising under any patent application filed with the U.S. Patent and
Trademark Office or the comparable agency of any other country and any rights
that may exist to file any such application.

 

“Permits” means all permits, licenses, franchises, approvals, authorizations and
consents required to be obtained from Governmental Authorities.

 

“Permitted Exceptions” means (i) the lien of general real estate taxes not yet
due and payable, subject to proration of taxes as hereinafter provided;
(ii) liens or encumbrances of a definite or ascertainable amount and which will
be paid and discharged in full by or for the Seller at or prior to the Closing;
and (iii) zoning ordinances and easements, covenants, conditions, and
restrictions of record, if any, which have not been objected to by the Buyer
prior to the Closing or have been approved by the Buyer.

 



  28

   



 

“Permitted Liens” means (i) with respect to real property (A) Liens for or
relating to real estate taxes and assessments not yet due and payable,
(B) zoning, building code and similar restrictions and land use laws that are
not violated by the current use or occupancy of such real property, and
(C) easements, covenants, conditions and restrictions of record which,
individually or in the aggregate, do not materially and adversely impair the
current use or occupancy of such real property, (ii) Liens for or relating to
personal property taxes and assessments not yet due and payable, (iii) worker’s,
carrier’s, mechanic’s, materialman’s and similar Liens incurred in the Ordinary
Course for sums not constituting borrowed money, that are not overdue,
(iv) purchase money Liens and Liens securing rental payments under capital lease
arrangements, (v) Liens that are immaterial in character, amount and extent, and
which do not detract from the value of or interfere with the present or proposed
use of the properties they affect, and (vi) all other Liens arising in the
ordinary course of business and not incurred in connection with the borrowing of
money.

 

“Person” means any corporation, association, joint venture, partnership, limited
liability company, organization, business, individual, trust, government or
agency or political subdivision thereof or other legal entity.

 

“Plan” means an employee welfare benefit plan within the meaning of Section 3(1)
of Employee Retirement Income Security Act of 1994, as amended (“ERISA”), an
employee pension benefit plan with the meaning of Section 3(2) of ERISA or a
plan that is both.

 

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date and that portion of any Straddle Period ending on the Closing Date.

 

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, investigative or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Authority or arbitrator.

 

“Proprietary Rights” means, with respect to a Person, all Copyrights, Marks,
Trade Secrets, Patents, intellectual property rights in inventions and
discoveries, whether patentable or not and whether reduced to practice or not,
trade names, intellectual property rights in internet web sites and internet
domain names and intellectual property rights in Know-How, whether secret or
not, owned or used by such Person.

 

“Purchase Price” has the meaning given to it in Section 2.9.

 

“Purchased Assets” has the meaning given to it in Section 2.2.

 

“Purchased Contracts” has the meaning given to it in Section 2.2(g).

 

“Purchased Proprietary Rights” has the meaning given to it in Section 2.2(e).

 

“Real Property” means the real property located at 2911 Tech Center Dr., Santa
Ana, CA 92705.

 



  29

   



 

“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment, including ambient air, surface water, groundwater, land surface
or subsurface strata.

 

“Rep and Warranty Claim” means any claim, action or cause of action asserted by
a Buyer Indemnified Party for the breach or inaccuracy of one or more of the
representations and warranties (other than Fundamental Representations and
Warranties) made by the Seller or a Member in this Agreement.

 

“Seller” has the meaning given to it in the introductory paragraph of this
Agreement.

 

“Seller’s Accounts Receivable” means all accounts or notes receivable and any
other rights to payment of any Person owed to Seller that relate to the Business
and the benefit of security for such accounts, notes or rights (if any).

 

“Seller Benefit Plans” means all benefit plans, as that term is defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended,
which now are maintained by the Seller or Seller’s Affiliate, Emmis Operating
Company, or to which the Seller now has an obligation to contribute and in which
the Employees participate as of the date hereof.

 

“Seller Documents” has the meaning given to it in Section 3.2.

 

“Seller ERISA Affiliate” means each trade or business (whether or not
incorporated) which together with the Seller is treated as a single employer
under Section 414(b), (c), (m) or (o) of the Code.

 

“Software” means, with respect to a Person, all types of computer software
programs owned or used by such Person, including operating systems, application
programs, software tools, firmware and software imbedded in equipment, including
both object code and source code versions thereof. The term “Software” also
includes all documentation and written or electronic materials that explain the
structure or use of the Software or that were used in the development of the
Software, including logic diagrams, flow charts, procedural diagrams, error
reports, manuals and training materials.

 

“Straddle Period” means any Tax period beginning before and ending after the
Closing Date.

 

“Subsidiary” means, with respect to any Person, any corporation or other Person
of which more than 50% of the outstanding stock having ordinary voting power to
elect a majority of the board of directors, board of managers or other governing
body of such Person, is at the time, directly or indirectly, owned or controlled
by such Person and one or more of its other Subsidiaries or a combination
thereof (irrespective of whether, at the time, securities of any other class or
classes of any such corporation or other Person shall or might have voting power
by reason of the happening of any contingency). When used without reference to a
parent entity, the term “Subsidiary” shall be deemed to refer to a Subsidiary of
the Seller.

 



  30

   



 

“Tax” (and, with correlative meaning, “Taxes”) means any federal, state, local
or foreign income, gross receipts, property, sales, use, license, franchise,
employment, payroll, withholding, social security, unemployment, alternative or
add-on minimum, ad valorem, transfer or excise tax, or any other tax, custom,
duty, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest, addition to tax or penalty, imposed by
any Governmental Authority, whether disputed or not and including any obligation
to indemnify or otherwise assume or succeed to the Tax liability of any other
Person.

 

“Tax Return” means any return, report or similar statement required to be filed
with respect to any Tax (including any attached schedules), including, without
limitation, any information return, claim for refund, amended return or
declaration of estimated Tax and any affiliated, consolidated, combined, unitary
or similar return.

 

“Terminated Employees” has the meaning given to it in Section 5.6(a).

 

“Trade Secrets” means business or technical information of any Person including,
but not limited to, customer lists, marketing data and Know-How, that is not
generally known to other Persons who are not subject to an obligation of
nondisclosure and that derives actual or potential commercial value from not
being generally known to other Persons.

 

“Transferred Employees” has the meaning given to it in Section 5.6(b).

 

“Web Sites” has the meaning given to it in Section 2.2(e).

 



  31

   



 

APPENDIX B

 

NOTICES

 

If to the Members or the Seller:

 

Tech Center Drive Management, LLC

2911 Tech Center Drive

Santa Ana, CA 92705



 

with a copy to (which shall not constitute notice):

 

Winston Wolfe PC

5651 Wilshire Blvd., Ste A

Los Angeles, CA 90036

Attention: Joshua P. Shelton, Esq.

Email: jps@winstonw.com



 

If to the Buyer:

 

Terra Tech Corp.

2040 Main Street, Suite 225

Irvine, CA 92614

Attn: Chief Executive Officer

Email: derek@terratechcorp.com

 

 



32



 